10-2663-pr
    Mabry v. New York City Dep’t of Corr.



                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE
OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY
CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
COUNSEL.

           At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
    on the 6th day of March, two thousand twelve.

    PRESENT:
                DENNIS JACOBS,
                      Chief Judge,
                GUIDO CALABRESI,
                ROSEMARY S. POOLER,
                      Circuit Judges.
    __________________________________________

    Sharon Mabry,

                      Plaintiff-Appellant,

                               v.                                          10-2663-pr

    New York City Department of Corrections, et al.,

                Defendants-Appellees.
    __________________________________________

    FOR APPELLANT:                      Sharon Mabry, pro se, Bedford Hills, NY.


    FOR APPELLEES:                      Andrew S. Wellin, Assistant Corporation Counsel,
                                        New York, NY; Marion R. Buchbinder, Assistant Solicitor
                                        General, New York, NY.
       Appeal from a judgment of the United States District Court for the Southern District of

New York (Rakoff, J.).

       UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Appellant Sharon Mabry appeals from the district court’s judgment granting the

defendants’ summary judgment motions and dismissing her 42 U.S.C. § 1983 complaint alleging

deliberate indifference to unconstitutional conditions of confinement, in violation of the Eighth

and Fourteenth Amendments. We assume the parties’ familiarity with the underlying facts, the

procedural history of the case, and the issues on appeal.

       We review orders granting summary judgment de novo and focuses on whether the

district court properly concluded that there was no genuine issue as to any material fact and the

moving party was entitled to judgment as a matter of law. See Miller v. Wolpoff & Abramson,

LLP, 321 F.3d 292, 300 (2d Cir. 2003). The Court is required to resolve all ambiguities and

draw all inferences in favor of the nonmovant; the inferences to be drawn from the underlying

facts revealed in materials such as affidavits, exhibits, interrogatory answers, and depositions

must be viewed in the light most favorable to the nonmoving party. See Nationwide Life Ins. Co.

v. Bankers Leasing Ass’n, 182 F.3d 157, 160 (2d Cir. 1999). Summary judgment is appropriate

“[w]here the record taken as a whole could not lead a rational trier of fact to find for the non-

moving party.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

       Having conducted an independent and de novo review of the record in light of these

principles, we affirm. The magistrate judge correctly concluded that a reasonable jury could not

find by a preponderance of the evidence that Mabry actually contracted hepatitis C by any of the


                                                  2
means she had alleged. While Mabry challenged the defendants’ interpretation of her medical

records, the magistrate judge correctly concluded that Mabry’s interpretation of her records was

unwarranted, and that the unrebutted medical evidence indicated that an individual may not show

symptoms of a hepatitis C infection for twenty years or more after infection. Mabry’s

allegations that the defendants used unsterilized equipment would, if proven, suffice to make out

a prima facie showing of causation. But in the instant case, any such showing was negated by

unrebutted evidence of other sources of hepatitis C linked to Mabry’s lifestyle. We conclude,

therefore, that a reasonable jury could not find that the defendants’ alleged misbehavior caused

Mabry’s hepatitis C.

       With respect to Mabry’s hepatitis A and B infections, the magistrate judge properly

concluded that Mabry could not establish actual or imminent harm, because her testimony and

the medical evidence established that the presence of hepatitis A and B antibodies in her system

was not harmful in an any way.

       We have considered all of Mabry’s arguments, including her arguments that the

magistrate judge improperly denied her motions for the appointment of an expert witness and to

add several defendants to her Second Amended Complaint, and have found them to be without

merit. Accordingly, the judgment of the district court is hereby AFFIRMED.


                                             FOR THE COURT:
                                             Catherine O’Hagan Wolfe, Clerk




                                                3